Cite as 2013 Ark. App. 749

                 ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                        No.CV-13-315

                                                   Opinion Delivered   December 18, 2013

JOHN RYAN KING                                     APPEAL FROM THE PHILLIPS
                                APPELLANT          COUNTY CIRCUIT COURT
                                                   [NO. CV-2012-118]
V.
                                                   HONORABLE RICHARD L.
                                                   PROCTOR, JUDGE
WILLIAM STEVEN CARTER
                     APPELLEE                      AFFIRMED



                           BRANDON J. HARRISON, Judge

       John Ryan King appeals the circuit court’s order that dismissed his complaint against

William Carter due to improper venue. King argues that the circuit court should not have

considered a collision report that listed King’s residence in Pulaski County and that he was

not allowed to offer proof to rebut this report. We affirm.

       On 14 May 2012, King filed a complaint against Carter in the Phillips County Circuit

Court for injuries he allegedly received in a car accident. According to King, Carter rear-

ended King’s vehicle when he was stopped at a red light in Little Rock. Carter moved to

dismiss the case, citing a lack of jurisdiction over the subject matter, lack of jurisdiction over

him, and improper venue. Carter argued that he and King resided in Pulaski County when

the accident occurred and that the accident occurred in Pulaski County, so Phillips County

was an improper venue for the case. Attached to the motion was a “Motor Vehicle Collision

Report” from the accident that listed King’s address as 701 Green Mountain Drive, #1014,
                                 Cite as 2013 Ark. App. 749

in Little Rock.

       King acknowledged the address listed on the collision report but denied that he resided

in Pulaski County when the accident occurred. He argued that “while he was in Pulaski

County searching for employment, his permanent residence was at all times in Phillips

County, 601 PC 319, West Helena, AR 72390. ” He stated that he was staying with family

at the Little Rock address while looking for employment and that the Little Rock address was

his “mailing address.” The circuit court agreed with Carter that Pulaski County was the

proper venue and granted the motion to dismiss.

       Unless the pleadings on their face show that an action was commenced in the wrong

county, then the circuit court is presented with a fact-based question. See Ison Props, LLC v.

Wood, 85 Ark. App. 443, 156 S.W.3d 742 (2004). A defendant objecting to the venue has the

burden of proving the essential facts. Id. We will not reverse a circuit court’s findings of

fact—whether they are based on oral or documentary evidence—unless they are clearly

erroneous or clearly against the preponderance of the evidence. See Ark. R. Civ. P. 52(a);

Two Bros. Farm, Inc. v. Riceland Foods, Inc., 57 Ark. App. 25, 940 S.W.2d 889 (1997). But

whether venue is appropriate in a particular county is ultimately a question of law. River Bar

Farms, L.L.C. v. Moore, 83 Ark. App. 130, 118 S.W.3d 145 (2003).

       King first suggests that venue should be determined from the allegations in the

complaint alone, though he also acknowledges that the party objecting to venue has the

burden to establish an improper venue. See Helm v. Mid-Am. Indus., Inc., 301 Ark. 521, 785
S.W.2d 209 (1990). King’s complaint alleged that he was a “citizen and resident of Phillips


                                              2
                                   Cite as 2013 Ark. App. 749

County, Arkansas, and was at all times relevant to this Complaint.” Because Carter objected

to venue, he had the burden of proving that venue was not proper in Phillips County. King

argues on appeal that Carter failed to meet that burden. King also asserts that “because the

trial court held no hearing or received any evidence,” this court should remand for further

proceedings. King has cited no authority for the argument that a hearing must be held on a

motion to dismiss, so we will not address this point further.

       King contends that the circuit court mistakenly considered the collision report because,

under Ark. Code Ann. § 27-53-208(b)(1) (Repl. 2010), which governs use of accident and

supplemental reports, “[n]o report shall be used as evidence in any civil or criminal trial arising

out of an accident.” Carter essentially argues that this statute does not apply in this case. We

hold that King did not raise this argument below, so we will not review it. See Boellner v.

Clinical Study Ctrs., 2011 Ark. 83, 378 S.W.3d 745.

       We will address King’s point that, even if the court properly considered the report,

then this court should still reverse because he “had no opportunity to meet proof with proof.”

King asserts: “The trial court deprived Appellant his opportunity to present proof on the

matter. The trial court decided the issue based on the exhibit that was generated from

information taken from a driver’s license that could be several years old.” Carter counters that

almost seven months passed between the time the motion to dismiss was filed and the circuit

court’s ruling, which gave King plenty of time to respond and file his own affidavit or other

address or residence-related evidence. King responded to the motion to dismiss, but he did

not offer any evidence that he did not reside at the Little Rock address listed on the report.


                                                3
                                   Cite as 2013 Ark. App. 749

Nor did King present any evidence that his actual residence was in Phillips County. The

circuit court had sufficient facts before it to conclude that King’s case was improperly filed in

Phillips County rather than Pulaski County.

       Affirmed.

       GRUBER and WOOD, JJ., agree.

       Charles E. Halbert, Jr., for appellant.

       Laser Law Firm, by: Kevin Staten and Brian Allen Brown, for appellee.




                                                 4